Citation Nr: 1401785	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 through March 1971.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Appellant failed to appear for her requested hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  A copy of the death certificate lists the cause of death as "pending."  The Veteran died in the emergency room of a hospital in Piqua, Ohio.  The Veteran was service-connected for residuals of shell fragment wounds of the right hand with a fracture of the index finger and left knee and right groin.  The combined rating was 20 percent. 

As the record appears incomplete and as further procedural development is needed, the case is REMANDED for the following action:


1.  Ensure VCAA compliance, namely, notify the Appellant of the Veteran's service-connected disabilities and an explanation of the evidence and information required to substantiate the claim based on a service-connected disability and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf records from the Piqua Memorial Medical Center, where the Veteran died.

3.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf a completed death certificate.  

4.  After the above development, adjudicate the claim and if necessary obtain a VA medical opinion.  If the claim is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



